Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0218110 A1) in view of Saek et al. (KR 2003/0002352 A) and Acocella et al. (5,622,881)
Regarding Claim 1, Yang (Fig. 3A, 3B, 26) discloses a semiconductor device comprising: 
a semiconductor substrate (22) having a first source/drain region (50) and a second source/drain region (82), wherein 
the first source/drain region (50) and the second source/drain region (82) are spaced apart in a first direction (BL direction Fig. 3B, 26); 
an erase gate (114) disposed over the first source/drain region (50) [0031] 
a control gate (112) disposed over the semiconductor substrate (22) and between the first source/drain region (50) and the second source/drain region (82); 

a floating gate (110) disposed beneath the control gate (112) and between the select gate (116) and the erase gate (114), wherein 
the floating gate (110) has a first sidewall and a second sidewall that are spaced apart in a second direction (WL direction Fig. 3A) transverse the first direction (x), wherein 
the floating gate (110) has a bottom surface that extends in the second direction from the first sidewall to the second sidewall, and wherein 
the bottom surface is substantially planar (Fig. 26). 
a first isolation structure disposed in the semiconductor substrate and on a side of the floating gate, wherein an upper surface of the first isolation structure is substantially aligned with an upper surface of the floating gate along a lateral plane, and wherein the lateral plane is vertically spaced from the semiconductor substrate.
	Yang does not explicitly disclose that the floating gate has a first arced sidewall and a second arced sidewall.
Saek (Fig. 4E) discloses the floating gate (201) has a first arced sidewall and a second arced sidewall that are spaced apart in a second direction (WL direction) transverse the first direction (BL direction )(See Fig. 4E), wherein 
the floating gate (201) has a bottom surface that extends in the second direction from the first arced sidewall to the second arced sidewall, and wherein 
the bottom surface is substantially planar (Fig. 4E) 

for the purpose of having the upper and lower edges of the first floating gate pattern are rounded by the annealing, stress due to volume expansion during sidewall oxidation of the trench is reduced, thereby suppressing the bird beak [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek such that the floating gate has a first arced sidewall and a second arced sidewall in order to have the upper and lower edges of the first floating gate pattern are rounded by the annealing, stress due to volume expansion during sidewall oxidation of the trench is reduced, thereby suppressing the bird beak [0080].
Yang in view of Saek does not explicitly disclose that an upper surface of the first isolation structure is substantially aligned with an upper surface of the floating gate along a lateral plane, and wherein the lateral plane is vertically spaced from the semiconductor substrate.
Acocella (Fig. 2) discloses an upper surface of the first isolation structure (22) is substantially aligned with an upper surface of a floating gate (floating gate) along a lateral plane, and wherein the lateral plane is vertically spaced from a semiconductor substrate (21) for the purpose of enhancing reliability of operation while permitting a substantial reduction in cell size [column 4, lines 59-67, and column 5, lines 1-21]


Regarding Claim 2, Yang in view of Saek and Acocella discloses the semiconductor device of claim 1, wherein: 
the floating gate (201 Saek) has a cross-sectional profile taken along a vertical plane that intersects the lateral plane; 
the cross-sectional profile of the floating gate (201 Saek) has a central portion that is rectangular-shaped;
the cross-sectional profile of the floating gate (201 Saek) has peripheral portions that are disposed on opposite sides of the central portion; and
the peripheral portions are semicircle-shaped and arc away from the central portion in opposite directions. (See Fig. 4E of Saek). 

Regarding Claim 3, Yang in view of Saek and Acocella discloses the semiconductor device of claim 1, wherein a bottommost point of the bottom surface and an uppermost point of the bottom surface. 

Yang in view of Saek and Acocella does not explicitly disclose that a bottommost point of the bottom surface and an uppermost point of the bottom surface are vertically spaced by less than or equal to 10 Angstroms.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek such that flat bottom surface of  Yang in view of Saek and Acocella having a bottommost point of the bottom surface and an uppermost point of the bottom surface are vertically spaced by less than or equal to 10 Angstroms. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 4, Yang in view of Saek and Acocella discloses the semiconductor device of claim 1, wherein both the first arced sidewall and the second arced sidewall continuously arc from the bottom surface to the upper surface of the floating gate (See 201 Saek Fig. 4E). 

Regarding Claim 5, Yang in view of Saek and Tsao discloses the semiconductor device of claim 1, wherein the floating gate further comprises: 
both the first arced sidewall and the second arced sidewall continuously extend from the bottom surface to the upper surface of the floating gate; 

the bottom surface extends a second distance in the second direction from the first arced sidewall to the second arced sidewall; and 
the first distance and the second distance are substantially the same (see dimensions of 201 in Fig. 4E Saek). 

Regarding Claim 6, Yang in view of Saek and Acocella discloses the semiconductor device of claim 1, further comprising: 
a second isolation structure (216 center Saek, see second 22 in Acocella) disposed in the semiconductor substrate and spaced from the first isolation structure (216 left Saek, 1st 22 Acocella) in the second direction, wherein
 the floating gate (201 Saek, floating gate in Acocella) is disposed between the first isolation structure and the second isolation structure (Acocella Fig. 2); and 
a floating gate dielectric (202 Saek, 13 Acocella) structure lining the bottom surface, the first arced sidewall, and the second arced sidewall (See 202 at least partially lining sidewalls and bottom surface of 201) [“Regions between the ROX isolation structures are covered by a thin tunnelling oxide film 13” Acocella column 4, lines 15-25]. 

Regarding Claim 7, Yang in view of Saek and Acocella discloses the semiconductor device of claim 6, wherein 
st 22 of Acocella) are substantially aligned along the lateral plane (See fig. 2 in Saek and . [column 4, lines 59-67, and column 5, lines 1-21 Acocella]

Regarding Claim 8, Yang in view of Saek and Acocella discloses the semiconductor device of claim 6, wherein 
the floating gate dielectric structure (202 Saek) directly contacts the first isolation (216 left Saek) structure and the second isolation structure (216 center Saek). Also See Fig. 2 and column 4, lines 59-67, and column 5, lines 1-21 Acocella.

Regarding Claim 9, Yang in view of Saek and Acocella discloses the semiconductor device of claim 8, wherein 
the floating gate dielectric structure directly contacts the bottom surface, the first arced sidewall, and the second arced sidewall (See 201 in Fig. 4E Saek). 

Regarding Claim 10, Yang (Fig. 26) discloses a semiconductor device comprising: 
a semiconductor substrate (22) having a first source/drain region (50) and a second source/drain region (82), wherein 

a control gate (112) disposed over the semiconductor substrate (22) and between the first source/drain region (50) and the second source/drain region (82); 
a select gate (116) disposed over the semiconductor substrate (22) and between the second source/drain region (82) and the control gate (112); and 
a floating gate (110)disposed below the control gate (112) and between the first source/drain region (50) and the second source/drain region (82), wherein: 
the control gate (112) at least partially overlies the floating gate (110); 
the floating gate (110) has a first sidewall and a second sidewall (sidewalls of 110 in y direction) that are spaced apart in a second direction (WL Direction Fig. 3A See 14) transverse the first direction (BL direction Fig. 3B, 26); 
the floating gate (110) has a bottom surface that extends in the second direction (y) from the first sidewall to the second sidewall (sidewalls of 110 in y direction); 
a floating gate dielectric structure (12, 62) lining the bottom surface, the first sidewall, and the second sidewall (Fig. 13);
an isolation structure (28) disposed in the semiconductor substrate (22).
Yang does not explicitly disclose the first sidewall is arced and arcs continuously from the bottom surface to an upper surface of the floating gate; and the second sidewall is arced and arcs continuously from the bottom surface to the upper surface. 
an isolation structure  disposed on a side of the floating gate dielectric structure, wherein an upper surface of the floating gate dielectric structure is substantially aligned 
Saek (Fig. 4d) discloses the floating gate (201) (shown in y direction), the floating gate (201) has a bottom surface that extends in the second direction (y) from the first sidewall (left) to the second sidewall (right) and the first sidewall is arced and arcs continuously from the bottom surface to an upper surface of the floating gate (201); and the second sidewall is arced and arcs continuously from the bottom surface (bottom) to the upper surface (top) the purpose of having the upper and lower edges of the first floating gate pattern are rounded by the annealing, stress due to volume expansion during sidewall oxidation of the trench is reduced, thereby suppressing the bird beak [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek such that the first sidewall is arced and arcs continuously from the bottom surface to an upper surface of the floating gate; and the second sidewall is arced and arcs continuously from the bottom surface to the upper surface in order to have the upper and lower edges of the first floating gate pattern are rounded by the annealing, stress due to volume expansion during [0080].
Yang in view of Saek does not explicitly disclose an isolation structure disposed  on a side of the floating gate dielectric structure, wherein an upper surface of the floating gate dielectric structure is substantially aligned with an uppermost surface of the isolation structure along a lateral plane, and wherein the lateral plane is vertically spaced from the semiconductor substrate.
 an isolation structure (22) disposed  on a side of a floating gate dielectric structure (23), wherein an upper surface of the floating gate dielectric structure (23) is substantially aligned with an uppermost surface of the isolation structure (22) along a lateral plane, and wherein the lateral plane is vertically spaced from a semiconductor substrate (21) for the purpose of enhancing reliability of operation while permitting a substantial reduction in cell size [column 4, lines 59-67, and column 5, lines 1-21]
The examiner notes that Acocella disclose that after formation of the tunnelling oxide 23 and a first polysilicon layer 24, the polysilicon layer 24 is planarized. Therefore, 23 must be present on a bottom and sidewalls of 24 while the top is covered by 25. [column 4, lines 59-67, and column 5, lines 1-21]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek and Acocella such that an isolation structure disposed  on a side of the floating gate dielectric structure, wherein an upper surface of the floating gate dielectric structure is substantially aligned with an uppermost surface of the isolation structure along a lateral plane, and wherein the lateral plane is vertically spaced from the semiconductor substrate in order to enhance reliability of operation while permitting a substantial reduction in cell size [column 4, lines 59-67, and column 5, lines 1-21]






Regarding Claim 11, Yang in view of Saek and Acocella discloses the semiconductor device of claim 10, wherein 
the bottom surface is substantially planar (bottom of 201 Fig. 4E). 

Regarding Claim 12, Yang in view of Saek and Acocella discloses the semiconductor device of claim 10, wherein: 
the floating gate (201 Saek) has a cross-sectional profile taken along a vertical plane that  intersects the lateral plane; and 
the cross-sectional profile of the floating gate (201 Saek) has a central portion that is rectangular –shaped;
 and  the cross-sectional profile of the floating gate (201 Saek)  has peripheral portions that are disposed on opposite sides of the central portion; and
the peripheral portions are semicircle-shaped and arc away from the central portion in opposite directions. (Fig. 4E Saek).

Regarding Claim 13, Yang in view of Saek and Acocella discloses the semiconductor device of claim 10, wherein: 
the floating gate (201 Saek) comprises a central portion (central p[ortion of 201), 
a first peripheral portion (left peripheral portion of 201), and a second peripheral portion (lcenter) peripheral portion of 201; 

a cross-sectional profile of the first peripheral portion is semicircle-shaped (See semi-circle sidewalls of 201); 
a cross-sectional profile of the second peripheral portion is semicircle-shaped (see semi-circle sidewalls of 201 ; and 
a difference between a maximum height of the central portion and a minimum height of the central portion (see flat central portion of 201 Fig. 4E)
Saek Yang in view of Saek and Acocella does not explicitly disclose that a bottommost point of the bottom surface and an uppermost point of the bottom surface are vertically spaced by less than or equal to 10 Angstroms.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek such that flat bottom surface of  Yang in view of Saek and Acocella having a bottommost point of the bottom surface and an uppermost point of the bottom surface are vertically spaced by less than or equal to 10 Angstroms. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 14, Yang in view of Saek and Acocella discloses the semiconductor device of claim 13, wherein the maximum height of the central portion.

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek such that flat bottom surface of  Yang in view of Saek and Acocella having the maximum height of the central portion is between 290 angstrom and 430 angstrom since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 15, Yang (Fig. 3, 6, 26) discloses semiconductor device comprising: 
a semiconductor substrate (22) having a first source/drain region (50) and a second source/drain region (82), wherein 
the first source/drain region (50) and the second source/drain region (82) are spaced apart in a first direction (BL direction Fig. 3B, 26); 
a control gate (112) disposed over the semiconductor substrate (22) and between the first source/drain region (50) and the second source/drain region (82); 
a select gate (116) disposed over the semiconductor substrate (22) and between the second source/drain region (82) and the control gate (112); and 
a floating gate (110) disposed below the control gate (112) and between the first source/drain region (50)  and the second source/drain region (82), wherein 

the floating gate (110) has a first outer sidewall and a second outer sidewall (sidewall of 110) that are spaced apart in a second direction (See 14 in WL direction Fig. 3A) transverse the first direction (BL direction), and wherein 
both the first outer sidewall and the second outer sidewall (sidewalls of 110); and 
a floating gate  dielectric layer (12, 62) lining a bottom surface of the floating gate, the first outer sidewall, and the second outer sidewall, wherein 
the floating gate dielectric layer (12, 62) has a first inner sidewall that engages the first outer sidewall and a second inner sidewall that engages the second outer sidewall (see dielectric around 14 (Fig. 5A, 6A, 6B, 13), 
a first isolation structure (left 28) and a second isolation structure (center 28) disposed in the semiconductor substrate (22), wherein the first and second isolation structures are spaced apart in the second direction and disposed on opposite sides of the floating gate dielectric layer (12, 62) Fig. (5A; 13) and
a control gate dielectric layer (30) disposed vertically between the floating gate (110, 14) and the control gate (112, 30), wherein a bottom surface of the control gate dielectric layer (30) is substantially planar, and wherein the bottom surface of the control gate dielectric layer engages the floating gate (110, 14), the floating gate dielectric layer (12, 60), the first isolation structure (left 28) and the second isolation structure (Center 28).
The Examiner notes that limitation the bottom surface of the control gate dielectric layer engages the floating gate, the floating gate dielectric layer, the first 
In case that there
Yang does not explicitly disclose the first outer sidewall and the second outer sidewall are arced and both the first inner sidewall and the second inner sidewall are arced. 
Saek (Fig. 3E) discloses the floating gate (104) has a first outer sidewall and a second outer sidewall (sidewall of 104) that are spaced apart in a second direction (WL direction) transverse the first direction (BL direction), and wherein 
both the first outer sidewall and the second outer sidewall are arced (sidewalls of 104); and 
a floating gate  dielectric layer (102 surrounding 104) lining a bottom surface of the floating gate (205), the first outer sidewall, and the second outer sidewall (sidewalls of 104), wherein 
the floating gate dielectric layer (102 surrounding 104) has a first inner sidewall that engages the first outer sidewall and a second inner sidewall that engages the second outer sidewall (see dielectric 104), wherein 
both the first inner sidewall and the second inner sidewall are arced (Fig. 3G) for the purpose of having the upper and lower edges of the first floating gate pattern are rounded by the annealing, stress due to volume expansion during [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek such that the first outer sidewall and the second outer sidewall are arced and both the 
Further, in case it is found that the bottom surface of the control gate dielectric layer does not engages the floating gate , the floating gate dielectric layer, the first isolation structure and the second isolation structure.
Prior art of Acocella (Fig. 2) discloses a first isolation structure (left 22) and a second isolation structure (right 22) disposed in the semiconductor substrate (21), wherein the first and second isolation structures are spaced apart in the second direction and disposed on opposite sides of a floating gate dielectric layer (23) Fig. (5A; 13) and
a control gate dielectric layer (25) disposed vertically between the floating gate (floating gate) and the control gate (26), wherein a bottom surface of the control gate dielectric layer (25) is substantially planar, and wherein the bottom surface of the control gate dielectric layer engages the floating gate (floating gate), the floating gate dielectric layer (23), the first isolation structure (left 2228) and the second isolation structure (right 22) for the purpose of enhancing reliability of operation while permitting a substantial reduction in cell size [column 4, lines 59-67, and column 5, lines 1-21]
The examiner notes that Acocella disclose that after formation of the tunnelling oxide 23 and a first polysilicon layer 24, the polysilicon layer 24 is planarized. Therefore, 23 must be present on a bottom and sidewalls of 24 while the top is covered by 25. [column 4, lines 59-67, and column 5, lines 1-21]



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yang in view of Saek and Acocella such that a control gate dielectric layer disposed vertically between the floating gate and the control gate, wherein a bottom surface of the control gate dielectric layer is substantially planar, and wherein the bottom surface of the control gate dielectric layer engages the floating gate, the floating gate dielectric layer, the first isolation structure and the second isolation structure in order to enhance reliability of operation while permitting a substantial reduction in cell size [column 4, lines 59-67, and column 5, lines 1-21]


Regarding Claim 16, Yang in view of Saek and Acocella discloses the semiconductor device of claim 15, wherein: 
the first inner sidewall continuously arcs from a first upper surface of the floating gate dielectric layer (102 surrounding 104 Saek) to a second upper surface of the floating gate dielectric layer (102 surrounding 104 Saek); 
the second inner sidewall continuously arcs from the first upper surface to a third upper surface of the floating gate dielectric layer (102 surrounding 104 Saek); and the 
floating gate (104 Saek) is disposed between the first upper surface and the second upper surface. (See position of and continually arched sidewalls of 104 and arched gate oxide 102 in 3E)

Regarding Claim 17, Yang in view of Saek and Acocella discloses the semiconductor device of claim 16, wherein the floating gate dielectric layer further comprises: 
a third outer sidewall (third outer sidewall of 102 Saek) and a fourth outer sidewall (fourth outer sidewall of 102 Saek) that are spaced apart in the second direction (WL direction), wherein 
both the third outer sidewall (third inner sidewall of 102 Saek) and the fourth outer sidewall (third inner sidewall of 102 Saek) are arced, and wherein the first inner sidewall, the second inner sidewall, the third outer sidewall, and the fourth outer sidewall each arc away from a center point of the floating gate (104 Saek). (See position of and continually arched sidewalls of 104 and arched gate oxide 102 in 3E Saek)

Regarding Claim 18, Yang in view of Saek and Acocella discloses the semiconductor device of claim 17, wherein: 
the third outer sidewall continuously arcs from a bottom surface of the floating gate dielectric layer (102 Saek)  to the second upper surface; and
 the fourth outer sidewall continuously arcs from the bottom surface of the floating gate dielectric layer (102 Saek) to the third upper surface. (See position and sidewalls of arched gate oxide 102 in 3E Saek)

Regarding Claim 19, Yang in view of Saek and Acocella discloses the semiconductor device of claim 18, wherein: 

both the floating gate (104 Saek) and the floating gate dielectric layer (102 Saek) are disposed between the first isolation structure and the second isolation structure, and wherein 
a sidewall of the second isolation structure (center 116 Saek) is arced and engages the fourth outer sidewall (See Fig. 3E Saek). 

Regarding Claim 20, Yang in view of Saek and Acocella discloses the semiconductor device of claim 18, wherein 
the floating gate dielectric layer (102 Saek) is a conformal layer (See Fig. 3E Saek).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891